THE THIRTEENTH COURT OF APPEALS

                                    13-15-00454-CV


                              Haywood WI Units, Ltd
                                        v.
                         B&S Dunagan Investments, Ltd, et al


                                   On appeal from the
                      253rd District Court of Liberty County, Texas
                             Trial Cause No. CV1306629


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

December 14, 2017